J-S49024-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                             Appellee

                       v.

JOSE COLON

                             Appellant               No. 3081 EDA 2013


                Appeal from the PCRA Order September 16, 2013
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0003033-2007


BEFORE: OLSON, J., OTT, J., and STABILE, J.

MEMORANDUM BY OTT, J.:                            FILED JANUARY 22, 2015

       Jose Colon appeals from the order entered on September 16, 2013, in

the Court of Common Pleas of Philadelphia County denying him relief,

without a hearing, on his petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. § 9541 et seq.1 In this timely appeal, Colon argues

the PCRA court erred in failing to find trial counsel had been ineffective and

in denying him an evidentiary hearing on the merits of his claims. After a

thorough review of the submissions by the parties, the certified record, and

relevant law, we affirm.

       Initially, we note:
____________________________________________


1
  We address this matter from remand.         Another panel of our Court
remanded this case for clarification regarding the status of PCRA counsel.
See Commonwealth v. Colon, 82 A.3d 1066 (Pa. Super. 2013)
(unpublished memorandum).
J-S49024-14



     Our standard of review of a trial court order granting or denying
     relief under the PCRA calls upon us to determine whether the
     determination of the PCRA court is supported by the evidence of
     record and is free of legal error. The PCRA court's findings will
     not be disturbed unless there is no support for the findings in the
     certified record.

Commonwealth v. Heredia, 97 A.3d 392, 394 (Pa. Super. 2014) (citation

omitted).

     Further,

     Our standard of review when faced with a claim of ineffective
     assistance of counsel is well settled. First, we note that counsel is
     presumed to be effective and the burden of demonstrating
     ineffectiveness rests on appellant.


                                    ***

     A petitioner must show (1) that the underlying claim has merit;
     (2) counsel had no reasonable strategic basis for his or her action
     or inaction; and (3) but for the errors or omissions of counsel,
     there is a reasonable probability that the outcome of the
     proceedings would have been different. The failure to prove any
     one of the three prongs results in the failure of petitioner's claim.

Commonwealth v. Ousley, 21 A.3d 1238, 1244 (Pa. Super. 2011) (citation

omitted).

     Finally, regarding a petitioner’s entitlement to a hearing:

     a PCRA court may decline to hold a hearing on the petition if the
     PCRA court determines that a petitioner's claim is patently
     frivolous and is without a trace of support in either the record or
     from other evidence.

Commonwealth v. Carter, 21 A.3d 680, 682 (Pa. Super. 2011) (citation

omitted).


                                    -2-
J-S49024-14




      Before we address the merits of his appeal, we will review the factual

and procedural history of this matter. We quote the factual history as related

in the prior memorandum decision.

      [T.H., (“Victim”)] was born on August 12, 1994. On August 28,
      2006, when Victim was twelve (12) years old, she agreed to
      meet with [Appellant], whom she had met on a telephone party
      line several months before and whom she had spoken with on
      several occasions.     [Appellant] met [Victim] at a public
      transportation stop and took her to his residence [on] Salem
      Street, Philadelphia. Once inside, [Appellant] undressed [Victim]
      and himself, took a condom from a box that hung on a wall, put
      it on and attempted to have vaginal intercourse with [Victim].
      [Victim] complained of pain and told [Appellant] to stop.
      [Appellant] removed the condom, placed his penis in [Victim’s]
      mouth, masturbated and had [Victim] masturbate his exposed
      penis. [Appellant] ejaculated on [Victim’s] stomach, wiped her
      stomach with a tissue, and placed the tissue in a bag that hung
      from the doorknob.

      A search of [Appellant’s] residence led to the discovery of a box
      of condoms hanging on the wall, as well as a bag hanging from
      the doorknob. A tissue recovered from the bag contained sperm
      cell DNA, the analysis of which showed a frequency combination
      with [Appellant’s] DNA that would randomly occur only once per
      random population of two hundred ninety-eight quintillion (298 x
      1018) Hispanic persons.

Commonwealth v. Colon, 82 A.3d 1066, at 1-2 (quoting trial court

opinion).

      On November 6, 2007, Colon proceeded to a non-jury trial before the

Honorable Leon J. Tucker, who found Colon guilty of unlawful contact with a

minor, sexual assault, corruption of a minor, indecent exposure, and




                                    -3-
J-S49024-14


indecent assault of a person under 13 years of age.2            Colon received an

aggregate sentence of 11-22 years’ incarceration, followed by 5 years of

probation.3 He filed a timely direct appeal that afforded him no relief. See

Commonwealth v. Colon, 981 A.2d 914 (Pa. Super. 2009) (unpublished

memorandum), appeal denied, 12 A.3d 369 (Pa. 2009) (table).

       Colon filed a timely pro se PCRA petition on January 29, 2010, and the

PCRA court received appointed counsel, who entered his appearance on

February 14, 2011.        Counsel filed an amended petition, raising the issues

mentioned above.          The Commonwealth filed a motion to dismiss the

amended petition on October 28, 2011.

       Due to human error, the amended petition was docketed instead as a

Turner/Finley4 no-merit letter.           The resulting confusion led to the prior

remand from our Court to clarify the status of the appeal, including whether

Colon was still represented by counsel. A hearing was held on the matter at


____________________________________________


2
  18 Pa.C.S. §§ 6318(a)(1) (first-degree felony), 3124.1 (second-degree
felony), 6301(a)(1) (first-degree misdemeanor), 3127 (first-degree
misdemeanor), and 3126(a)(7) (third-degree felony), respectively.
3
  Specifically, 6-12 years’ incarceration for unlawful contact with a minor, 5-
10 years’ incarceration for sexual assault, and 5 years’ probation for
corruption of a minor; all sentences consecutive. Colon received no further
punishment for indecent exposure and indecent assault of a person under
13.
4
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -4-
J-S49024-14


which time the mistake in docketing was confirmed and it was determined

that Colon was still being represented by appointed counsel. We now turn

our attention to the issues originally raised on appeal.

         First, Colon argues counsel was ineffective for failing to challenge the

weight of the evidence against him. Colon claims the Commonwealth’s case

against him was rife with contradiction, including several instances of T.H.

lying.    Because the evidence was not worthy of belief, Colon argues his

conviction must be vacated.

         A motion for a new trial based on a claim that the verdict is
         against the weight of the evidence is addressed to the discretion
         of the trial court. Commonwealth v. Widmer, 560 Pa. 308,
         319, 744 A.2d 745, 751-52 (2000); Commonwealth v. Brown,
         538 Pa. 410, 435, 648 A.2d 1177, 1189 (1994). A new trial
         should not be granted because of a mere conflict in the
         testimony or because the judge on the same facts would have
         arrived at a different conclusion. Widmer, 560 Pa. at 319-20,
         744 A.2d at 752. Rather, “the role of the trial judge is to
         determine that ‘notwithstanding all the facts, certain facts are so
         clearly of greater weight that to ignore them or to give them
         equal weight with all the facts is to deny justice.’ ” Id. at 320,
         744 A.2d at 752 (citation omitted). It has often been stated that
         “a new trial should be awarded when the jury’s verdict is so
         contrary to the evidence as to shock one’s sense of justice and
         the award of a new trial is imperative so that right may be given
         another opportunity to prevail.” Brown, 538 Pa. at 435, 648
         A.2d at 1189.

         An appellate court’s standard of review when presented with a
         weight of the evidence claim is distinct from the standard of
         review applied by the trial court:

            Appellate review of a weight claim is a review of the
            exercise of discretion, not of the underlying question of
            whether the verdict is against the weight of the evidence.
            Brown, 648 A.2d at 1189. Because the trial judge has had
            the opportunity to hear and see the evidence presented,

                                        -5-
J-S49024-14


        an appellate court will give the gravest consideration to the
        findings and reasons advanced by the trial judge when
        reviewing a trial court's determination that the verdict is
        against the weight of the evidence. Commonwealth v.
        Farquharson, 467 Pa. 50, 354 A.2d 545 (Pa. 1976). One
        of the least assailable reasons for granting or denying a
        new trial is the lower court's conviction that the verdict
        was or was not against the weight of the evidence and that
        a new trial should be granted in the interest of justice.

     Widmer, 560 Pa. at 321-22, 744 A.2d at 753 (emphasis added).

Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013).

     Additionally,

     we keep in mind that the initial determination regarding the
     weight of the evidence was for the factfinder. The factfinder was
     free to believe all, some or none of the evidence. Additionally, a
     court must not reverse a verdict based on a weight claim unless
     that verdict was so contrary to the evidence as to shock one's
     sense of justice.

Commonwealth v. Kane, 10 A.3d 327, 332-33 (Pa. Super. 2010) (citation

omitted).

     In this instance the factfinder was the trial judge, who was also the

PCRA judge who determined there was no underlying merit to the weight of

the evidence claim. The trial court heard all of the evidence, including the

contradictions cited by Colon. Nevertheless, the trial court found T.H. to be

credible when she testified to Colon’s actions on the afternoon in question.

Our review of the record leads us to conclude the PCRA judge did not err in




                                    -6-
J-S49024-14


determining his initial verdict did not shock one’s sense of justice. 5

Accordingly, Colon is not entitled to relief on this issue.

       Next, Colon argues trial counsel was ineffective for failing to have an

official Spanish/English interpreter present for trial.       Colon notes that an

official translator was present in court on November 5, 2007, for the jury

waiver colloquy and hearing on a motion to suppress evidence.           However,

when the trial began on November 6, 2007, no translator was present.

Colon contends that he cannot read English and does not understand many

words when spoken. The record belies Colon’s contention.

       We begin our review with the statutory provision regarding translators.

In relevant part, 42 Pa.C.S. § 4412 states:

       (a) Appointment of certified interpreter.--Upon request or
       sua sponte, if the presiding judicial officer determines that a
       principal party in interest or witness has a limited ability to
       speak or understand English, then a certified interpreter shall be
       appointed, unless the certified interpreter is unavailable as
       provided in subsection (b).

42 Pa.C.S. § 4412(a).        See also, Commonwealth v. Wallace, 641 A.2d

321, 324 (Pa. Super. 1994) (the determination of whether an interpreter is

warranted in a particular case is within the sound discretion of the [trial]

court).
____________________________________________


5
  We recognize that we only review the determination of the PCRA court, not
the finder of fact. Because, in this instance, the PCRA court and the finder of
fact are one-in-the-same, we have noted both the original decision and the
PCRA court decision.



                                           -7-
J-S49024-14


      Here, counsel did not request the appointment of a translator and,

importantly, the trial court did not, sua sponte, perceive the need for the

appointment of a translator. Our review of the certified record confirms the

trial court’s determination that Colon did not need the assistance of a

translator.   The evidence presented at trial demonstrated that Colon

conversed on the phone with T.H. multiple times before meeting her.      There

is no suggestion in the record that T.H. is conversant in Spanish, and the

two communicated well enough for Colon to convince the twelve-year-old

girl to meet him.   When confronted by T.H.’s Mother on the night of the

crime, Colon told T.H.’s Mother that he believed T.H. was 18 and that

nothing had happened.     There is no suggestion in the record that T.H.’s

Mother is conversant in Spanish or had any difficulty speaking with Colon.

There is no indication anywhere in the certified record that the police had

any difficulties in conversing with Colon or that a translator was ever

needed. Additionally, the PCRA court noted that Colon responded in English

to the court’s direct questioning of him both regarding his understanding of

the suppression motion and regarding the jury trial waiver colloquy.

Further, Colon, without the aid of a translator, participated in sentencing and

answered questions put to him regarding the status of his trial counsel. The

PCRA court notes that at no time during any of the interactions with the

court did he demonstrate a lack of understanding nor did he ever request a

translator.


                                     -8-
J-S49024-14


       Based upon the foregoing, we find the PCRA court properly denied

Colon relief on this issue.

       In his final claim of ineffective assistance of counsel, Colon argues

counsel improperly failed to challenge the discretionary aspects of his

sentence. Specifically, he argues his sentence was harsh, unreasonable, and

was punishment for going to trial.

       Here, the PCRA court found that Colon had simply raised bald

allegations without any further attempt to develop his argument. We agree

and therefore find this argument waived.

       Moreover, the Commonwealth appoints out that Colon had a prior

record score of 5 and the offense gravity scores for unlawful contact with a

minor and sexual assault were both 11.           The minimum standard range

sentence for each crime was between 72 and 90 months. Colon received a

72-month minimum sentence for unlawful contact with a minor and a 60-

month minimum sentence for sexual assault.6        The Commonwealth further

asserts that the bald allegations raised by Colon do not explain how

sentences at the bottom of the standard range equate to unreasonably harsh

punishment. We agree and note this also belies Colon’s argument that he

was sentenced in retribution for going to trial.

____________________________________________


6
  Although the minimum sentence is below the standard range, the 60 to
120 month sentence imposed represents the statutory maximum.



                                           -9-
J-S49024-14


      Because Colon has not demonstrated the trial court abused its

discretion in sentencing him, counsel cannot be ineffective for failing to

challenge the discretionary aspects of his sentence.

      Having demonstrated that Colon’s ineffective assistance of counsel

claims are without a trace of support in the certified record or from any

other source, the PCRA court did not err in denying Colon relief without a

hearing. See Commonwealth v. Carter, supra.

      Order affirmed.

      Judge Stabile joins this memorandum.

      Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/22/2015




                                    - 10 -